Detailed Action
Applicant amends claims 1-4, 6, 8, 9, 13-17, 19, 20, and 24-38. Claims 1-4, 6, 8-10, 12-17, 19-21, and 23-40 are pending, of which claims 1, 14, 25, 28, and 35-38 are independent and amended.
Response to Arguments 
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that to advance prosecution, and the reasons agreed to during the October 4, 2021, interview, Applicant amends claim 1 to recite "determining, for a device-to-device communication with a second UE, a modulation and coding scheme (MCS) table, of a set of MCS tables, based at least in part on a capability of the second UE."  Applicant argues that claim 1 is patentable over the cited sections of the prior art because claim 1 recites "determining, for a device-to-device communication with a second UE, a modulation and coding scheme (MCS) table, of a set of MCS tables, based at least in part on a capability of the second UE," as amended. 

Examiner cites Namba United States Patent Application 20210298052 who teaches in ¶ [0144] The terminal apparatus 20 transmits the UE Capability (S202). The base station apparatus 10 uses the UE Capability to determine whether the terminal apparatus 20 supports grant free access or not, whether the terminal apparatus 20 supports URLLC data transmission or not, whether the terminal apparatus 20 supports eMBB data transmission or not, whether the terminal apparatus 20 supports transmission of multiple types of SRs or not, whether the terminal apparatus 20 supports data transmission using different MCS tables or not, whether the terminal apparatus supports detection of Compact DCI including fewer bits than that of each of DCI formats 0_0 and 0_1 or not, whether the terminal apparatus 20 supports detection of a repeatedly transmitted DCI format or not, and whether the terminal apparatus 20 supports detection of group common DCI or not. Note that in S201 to S203, the terminal apparatus 20 can transmit the physical random access channel to acquire resources for uplink synchronization and an RRC connection request.

In other words, the limitation ‘determining, with a second UE, a modulation and coding scheme (MCS) table, of a set of MCS tables, based at least in part on a capability of the second UE’ is taught less the ‘for a device-to-device communication’ limitation – which is taught by Zhang.


First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 4, 6, 8 -10, 12 -17, and 23 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang United States Patent Application 20190356451 in view of Ye United States Patent Application 20200053835 in further view of Chen United States Patent Application 20140192732 in view of Namba United States Patent Application 20210298052. 
With regards to Claims 1, 25, 35, and 37 Zhang teaches where of a method of wireless communication performed by a user equipment (UE), comprising: determining, for a device-to-device communication with a second  UE, a modulation and coding scheme (MCS) configuration, of a set of MCS configurations; ¶ [0305] Way 3: If the second-type V2X UE  [Device to Device Communication] can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE [A PSCCH can be a packet characteristic first/second type V2X UE imply transmission type see ¶[0267] QPSK and 16 QAM ], and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 [a set of MCS configurations] and the MCS indication information of the PSCCH; 
Ye in the same field of endeavor teaches in ¶[0112] ] Since V2X is considered as an application use scenario of URLLC and it has the reliability requirement of 1-10.sup.-5 in several use cases, it is reasonable that V2X uses both MCS tables. Hence, the configuration and dynamic indication of which MCS table is used for NR V2X sidelink transmissions, may need to be designed. 

Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.	
Zhang does not explicitly teach of transmitting, to the second UE, based on the capabilities of the second UE; 	Namba United States Patent Application 20210298052 who teaches in ¶ [0144] The terminal apparatus 20 transmits the UE Capability (S202). The base station apparatus 10 uses the UE Capability to determine whether the terminal apparatus 20 supports grant free access or not, whether the terminal apparatus 20 supports URLLC data transmission or not, whether the terminal apparatus 20 supports eMBB data transmission or not, whether the terminal apparatus 20 supports transmission of multiple types of SRs or not, whether the terminal apparatus 20 supports data transmission using different MCS tables or not, whether the terminal apparatus supports detection of Compact DCI including fewer bits than that of each of DCI formats 0_0 and 0_1 or not, whether the terminal apparatus 20 supports detection of a repeatedly transmitted DCI format or not, and whether the terminal apparatus 20 supports detection of group common DCI or not. Note that in S201 to S203, the terminal apparatus 20 can transmit the physical random access channel to acquire resources for uplink synchronization and an RRC connection request.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table based on the second UE’s capability.

With regards to Claims 2, 15, 26, and 29, Zhang teaches where the MCS table is determined the MCS configuration based at least in part on at least one of a capability of the second  UE
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

With regards to Claims 3, 27, Zhang teaches where the first UE is configured to determine the MCS configuration based at least in part on a capability of the first UE; ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the second UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang. 
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		
With regards to Claims 4, 16, and 30, Zhang teaches where  the capability of the first UE relates to at least one of: one or more MCS configurations usable by the first UE, a maximum modulation order parameter, a maximum packet size parameter, a maximum transport block size parameter, or a  ¶ [0014] In the Rel-15 or greater, after 64 QAM is introduced and if there are still eight available symbols, in an existing MCS table, it is possible that the coding rate of multiple MCS indexes exceeds 0.93 so that the UE cannot decode correctly. Therefore, it is necessary to adjust the existing MCS table.
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		
With regards to Claims 6, 17, Zhang teaches where the transmission mode corresponds to at least one MCS table of the set of MCS table; ¶ [0305] Way 3: If the second-type V2X UE can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE, and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 and the MCS indication information of the PSCCH.
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.	
With regards to Claim 8, Zhang teaches where the first UE is configured to determine the MCS configuration based at least in part on a received indication from the second UE; ¶ [0305] Way 3: If the second-type V2X UE can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE, and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 and the MCS indication information of the PSCCH.
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

 With regards to Claims 9, 20, Zhang teaches where the received indication includes information identifying at least one of: a capability of the second UE, an MCS configuration selected by the second UE. ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the second UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.

With regards to Claims 10, 21, Zhang teaches where the first UE is configured to receive the received indication in connection with at least one of: a connection establishment procedure, a signal quality measurement procedure, an indicator broadcasting procedure; ¶ [0308] Generally, during the initial transmission of a data packet, if the coding rate exceeds 0.93, the UE may not be unable to correctly decode the data packet, so that the UE cannot decode this data packet. In the LTE Rel-8 system, during the definition of the TBS.
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission.,  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.		

With regards to Claims 12, 23, Zhang teaches where the device-to-device communication is at least one of sidelink communication, vehicle-to-everything (V2X) communication, vehicle- to-vehicle (V2V) communication, or peer-to-peer (P2P) communication; ¶ [0005] Device to Device (D2D) communication technology has been standardized in 3GPP by virtue of its enormous potential value in the field of public security and general civil communications. In the 3GPP standard, the direct communication link between a device and another device is called a sidelink, which is similar with an uplink and a downlink There are also a control channel and a data channel on the sidelink The former is called a Physical Sidelink Control CHannel (PSCCH), and the latter is called a Physical Sidelink Shared Channel (PSSCH). The PSCCH is for indicating information such as the time-frequency domain resource position of PSSCH transmission, the modulation and coding mode, and the reception target ID for the PSSCH. The PSSCH is for carrying data
With regards to Claims 13, 24, Zhang teaches where the device-to-device communication between the first UE and the second UE is via at least one network relay; ¶ [0007] Since the V2X communications service has a natural periodicity, it is possible to generate multiple periodic services for each terminal participating in theV2X communications. Thus, a Semi-Persistent Scheduling (SPS) is introduced in the current standardized V2X system. According to this, in the resource allocation mode controlled by the eNB in the V2X communications (Mode 3), the eNB will configure, through the RRC layer signaling, one or more SPS configurations for the UE performing the V2X communications.
With regards to Claims 14, 28, Zhang teaches where of a method of wireless communication performed by a user equipment (UE), comprising: determining, for a device-to-device communication with second UE, a modulation and coding scheme (MCS) configuration, of a set of MCS configurations, based at least in part on a capability of the second UE; a packet characteristic, ¶ [0305] Way 3: If the second-type V2X UE  [Device to Device Communication] can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE [A PSCCH can be a packet characteristic first/second type V2X UE imply transmission type see ¶[0267] QPSK and 16 QAM ], and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 [a set of MCS configurations] 9and the MCS indication information of the PSCCH;

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  receiving from the second UE, data using an MCS selected based at least in part on the MCS configuration. Ye in the same field of endeavor teaches in ¶[0117] ]  Some examples include a WTRU procedure for configuring NR V2X sidelink monitoring. In some examples, a WTRU is configured by a higher layer to receive V2X sidelink communications. Table 2 includes pseudocode for an example procedure may be followed for the WTRU in such cases, to determine the parameters for receiving V2X sidelink communications.
One would have been motivated to modify Zhang in this manner so the best MCS configuration can be used.
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
.		
With regards to Claim 19, Zhang teaches where the first UE is configured to provide an indicator of the MCS configuration to the second UE; ¶ [0299] Way 1: The second-type V2X UE reads MCS indication information in the PSCCH from the second UEs, and determines a modulation scheme Q'=Q'.sub.m according to an MCS-TBS table.
With regards to Claims 31, Zhang teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang where when the transmission mode is a broadcast transmission mode, the MCS table is determined to be a first MCS table of the set of MCS tables based at least in part on the transmission mode being the broadcast transmission mode, and wherein, when the transmission mode is a unicast transmission mode, the MCS table is selected from the first MCS table and a second MCS table, of the set of MCS tables, based at least in part on the transmission mode being the unicast transmission and a capability of the first UE. . Chen in the same field of endeavor teaches in  ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS mode can be dynamically selected using a MCS table.		
With regards to Claims 32, 33, and 34, Zhang teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang where wherein the MCS table is determined further based on a transmission   ¶ [0108] Since NR has different physical layer structures and procedures from LTE, the NR Uu interface may need to be modified from the LTE Uu interface. Further, unlike the LTE sidelink, which supports only broadcast, the NR sidelink may support group-cast or unicast. Thus, the NR Uu interface may need to support NR sidelink group-cast or unicast. Accordingly, it may be desired to modify the NR Uu interface to support the configuration and dynamic resource allocation for NR unicast or group-cast sidelink.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS mode can be dynamically selected using a MCS table.		
With regards to Claims 36 and 38, Zhang teaches where of a method of wireless communication performed by a user equipment (UE), comprising: means for determining, for a device-to-device communication with another UE, a modulation and coding scheme (MCS) configuration, of a set of MCS configurations, based at least in part on a transmission mode, a packet characteristic, or a combination thereof; ¶ [0305] Way 3: If the second-type V2X UE  [Device to Device Communication] can identify whether the received PSCCH is from the first-type V2X UE or the second-type V2X UE [A PSCCH can be a packet characteristic first/second type V2X UE imply transmission type see ¶[0267] QPSK and 16 QAM ], and if the received PSCCH is from the second-type V2X UE, it is determined that the modulation scheme satisfies Q'=Q'.sub.m according to the Table 2 [a set of MCS configurations] 9and the MCS indication information of the PSCCH; 

 Zhang does not explicitly teach of means for transmitting, to the second UE, data using an MCS selected based at least in part on the MCS configuration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  transmitting, to the second UE, data using an MCS selected based at least in part on the MCS configuration. Ye in the same field of endeavor teaches in ¶[0112]  Since V2X is considered as an application use scenario of URLLC and it has the reliability requirement of 1-10.sup.-5 in several use cases, it is reasonable that V2X uses both MCS tables. Hence, the configuration and dynamic indication of which MCS table is used for NR V2X sidelink transmissions, may need to be designed.
One would have been motivated to modify Zhang in this manner so the best MCS configuration can be used.	
Zhang does not explicitly teach of transmitting, to the second UE, data using an MCS selected based at least in part on the MCS table. Chen in the same field of endeavor teaches in ¶ [0099] In one example, the MCS table selection module 310-a may include a transmission type identification module 415, and a control channel identification module 420. In one configuration, the transmission type identification module 415 may identify a type of transmission used to transmit information to the UE 115-c from an eNB 105. Examples of transmission types may include broadcast, random access response, unicast, multi-cast, etc. The module 415 may also identify a type of scheduling used to transmit the received transmission. For example, the transmission type identification module 415 may identify a semi-persistent scheduling (SPS) of a service and the MCS table selection module 310-a may select a particular MCS table based on this determination. Thus, based on the identified transmission type, the MCS table selection module 310-a may identify an MCS table to use to identify an MCS for a transmission.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected using a MCS table.	
With regards to Claims 39, Zhang teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang  where selecting the MCS from the MCS table based at least in part on at least one of an amount of data to be transmitted or a channel quality. Chen in the same field of endeavor teaches in ¶[0004] The described features generally relate to one or more improved systems, methods, and/or apparatuses for selecting between different modulation and coding scheme (MCS) tables to identify an MCS to use for a transmission as well as selecting between different channel quality indicator (CQI) tables to identify a CQI value about a wireless channel. In one example, the selected MCS table may be used to look-up a size of a transport block that is being transmitted. The various MCS and CQI tables may support modulation schemes up to at least 256 Quadrature Amplitude Modulation (QAM).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of 
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected based on channel quality using a MCS table.
With regards to Claims 40, Zhang teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Zhang where each MCS table, of the set of MCS tables, includes information identifying a modulation order, a code rate, and a spectral efficiency for a plurality of MCS index values. Chen in the same field of endeavor teaches in ¶ [0048] FIG. 4B is an example of two examples of CQI tables in accordance with the present systems and methods; [0049] FIG. 4C is an example of two examples of MCS tables in accordance with the present systems and methods;
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang.
One would have been motivated to modify Zhang in this manner so that a MCS can be dynamically selected based on a modulation order, a code rate, and a spectral efficiency for a plurality of MCS index values using MCS tables.
Conclusion;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462